Citation Nr: 0632289	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  05-38 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He died in July 2001.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

In July 2006, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The appellant was scheduled for a personal hearing before the 
Board in October 2006; however, she failed to appear.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2006).  Accordingly, this appellant's 
request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death, namely lung cancer and associated 
respiratory diseases.  She contends that the veteran was 
exposed to asbestos during his service in the Navy in World 
War II.  Specifically, she contends that he slept in bunks 
below asbestos covered pipes, which flaked down upon him.  
Additionally, she believes that when the USS Kitkun Bay was 
attacked by an enemy plane, the resultant fire onboard 
released asbestos throughout the ship.  

Service personnel records confirm that the veteran's military 
occupational specialty was Aviation Ordinanceman, and that he 
served as a turret gunner.  Although the RO indicated in the 
March 2005 rating decision that "the U.S. Navy has informed 
us that the military occupational specialty of Aviation 
Ordinanceman involves minimal exposure to asbestos," no such 
statement from the Navy is of record.  Therefore, it is 
unclear whether the veteran's alleged exposure to asbestos 
has been confirmed or denied through official channels as 
required.  See Department of Veterans Affairs, Veteran's 
Benefits Administration, Manual M21-1, Part VI, 7.21; DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  
Accordingly, a request must be made to the Navy Medical 
Liaison office at the National Personnel Records Center 
(NPRC) to determine the likelihood, based on the evidence of 
record, of the veteran's exposure to asbestos.  Any further 
development deemed necessary by the information gained from 
the NPRC should be conducted.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Contact the Department of the Navy 
Medical Liaison office of the NPRC in an 
effort to verify the veteran's alleged 
sources of asbestos exposure.  A copy of the 
veteran's service personnel records, as well 
as a copy of all of the appellant's 
statements of record in which she describes 
the ways by which the veteran was allegedly 
exposed to asbestos should be included.  The 
Liaison Office should be asked to indicate 
whether it was likely that the veteran was 
exposed to asbestos in the course of his 
assigned duties within the military 
occupational specialty noted in his service 
personnel records.  If no such opinion can be 
given, the service department should so 
state, and give the reason why.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and her representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

